DETAILED ACTION
Claims 1-15 are pending.  Claims 1, 6, and 11 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-9 recite the limitation "the apparatus" in line 1 of the respective claims.  There is insufficient antecedent basis for this limitation in the claim. In view of furthering prosecution, the Examiner interprets claims 7-8 to be dependent on claim 6.  As well as claim to 9 to be dependent on claim 7.
Claims 12-13 recite the limitation "the computer readable memory" in line 1 of the respective claims.  There is insufficient antecedent basis for this limitation in the claim. In view of furthering prosecution, the Examiner interprets claims 12-13 to be dependent on claim 10.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the “tangible computer readable medium” encompasses signals per se.  See MPEP §2106.03.II (“Non-limiting examples of claims that are not directed to any of the statutory categories include: ... Transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave”).
Claim 11 in particular recites “tangible computer readable medium”.  Looking to paragraph [0034] of the Specification, it appears that “a computer readable storage medium may be any tangible medium” and looking to paragraph [0018] of the Specification, “Memory 134 may be non-transitory electronic memory”, but it appears that the “tangible computer readable medium” of claim 11, under a broadest reasonable interpretation of claim 11 read in light of the Specification, may comprise transitory signals, and therefore is directed towards signals per se.  In order to overcome this rejection, Examiner recommends that Applicant amends claims 11-15 to disclose “a non-transitory tangible computer readable medium”.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-7, 9, 11-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,949,497 to Yuan et al. (“Yuan”) in view of U.S. Publication No. 2019/0228829 to Hiraga ("Hiraga").

	Regarding claim 1, Yuan teaches:
	A method of predicting a failure condition in a power module of a vehicle, the method comprising: 
determining whether a discontinuity in statistical data characterizing physical measurements of the power module meets a threshold criterion (Yuan: Abstract, “Condition signals of machines are observed and one or more discontinuities are detected in the condition signals. The discontinuities in the condition signals are compensated for (e.g., by applying a shifting factor to models of the signals) and trends of the compensated condition signals are determined”; Paragraph [0004], “Generally, a condition is a comparison of the machine parameter to a threshold. For example, a machine parameter value may be compared with an equality and/or inequality operator, such as <, =, >, ≠, ≡, ≦, ≧, etc., to a threshold value. Therefore, a condition signal is a signal based on the machine parameter values (e.g., a plurality of machine parameter values grouped as a discrete or continuous signal). Since machine sensor are subject to certain amounts of uncertainty, error, noise, and the like, condition signals are composed of an actual signal as well as some amount of noise”);
computing, responsive to the discontinuity meeting the threshold criterion, a data offset in the physical measurements at the discontinuity (Yuan: Col. 5, lines 50-60, “H.sub.1 indicates a discontinuity event does occur at time t. The evaluation function for H.sub.1 is P(s.sub.t=1)P(y.sub.t|x.sub.t, m.sub.t) where m.sub.t is a shifting factor (e.g., a factor that shifts a portion of the trend analysis curve 302 such that the discontinuity 104 is accounted for). With shifting factor m.sub.t, the original evolution equation for original signal x.sub.t becomes x.sub.t=x.sub.t-1+m.sub.t+.DELTA.tv.sub.t+an error term. A maximum conditional probability P(y.sub.t|x.sub.t, m.sub.t) may be determined by iteratively determining additional shifting factors and searching for the shifting factor m.sub.t which maximizes P(y.sub.t|x.sub.t, m.sub.t). Since P(y.sub.t|x.sub.t, m.sub.t) is a Gaussian probability density function”); 
computing other statistical data characterizing the shift-corrected physical measurements (Yuan: Col. 3, lines 66-67, Col. 4, lines 1-22, “Conventional trend analysis fits 

    PNG
    media_image1.png
    145
    461
    media_image1.png
    Greyscale

where v.sub.t is a first order derivative (e.g., velocity) of x.sub.t, .DELTA.t is a time resolution, and w.sub.t is a Gaussian noise vector to compensate for any uncertainty (e.g., error) of the evolution model”); and 
providing the statistical data and the other statistical data to a machine learning processor that predicts the failure condition in the power module (Yuan: Col. 2, lines 10-16, “Condition signals of machines are observed and one or more discontinuities are detected in the condition signals. The discontinuities in the condition signals are compensated for (e.g., by applying a shifting factor to models of the signals) and trends of the compensated condition signals are determined. The trends are used to predict future fault conditions in machines”).
	
	However, Yuan does not appear to explicitly teach all of:
applying a shift correction to the physical measurements in accordance with the computed data offset responsive to a determination that the discontinuity is attributable to a restart of the power module;

	However, in the same field of endeavor, Hiraga teaches:
applying a shift correction to the physical measurements in accordance with the computed data offset responsive to a determination that the discontinuity is attributable to a restart of the power module (Hiraga: Paragraph [0070], “Moreover, in accompaniment with the restart of the power supply, the storage units 23 of the respective sequential circuit units 20(1) to 21(N-1) perform the restore operation, to set the voltage states of the corresponding flip flops 22 on the basis of the information stored in the storage units 23. Thereafter, the sequential circuit units 20(1) to 20(N-1) perform the scan shift operation. The selection unit S3 supplies the signal S(N) supplied from the sequential circuit unit 20(N-1), to the test unit 54 as the signal SB. The test unit 54 performs the ECC processing on the basis of the signal SB, to generate the error correction code CODE2, and compares the error correction code CODE2 and the error correction code CODE1 that is stored in the memory 55, to carry out the test of the information stored in each of the flip flops 22. Moreover, in the case where the error correction code CODE2 is incoincident with the error correction code CODE1, the test unit 54 generates, on the basis of the error correction code CODE1, the information stored in each of the flip flops 22 before the sleep mode operation, and outputs the resultant information as the signal SA. The selection unit 52 supplies the signal SA supplied from the test unit 54, to the sequential circuit unit 20(1) as the signal S(1)”);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Yuan by applying a shift correction with a data offset specifically based on the determination that the 

Regarding claim 2, the Yuan/Hiraga combination teaches all of the elements of claim 1 and further teaches:
wherein the discontinuity is determined as a difference in consecutive data points (Yuan: Fig. 1; and Col. 3, lines 40-48, “Condition signal 100 is a continuous signal with distinct parameter values at each time t. In the context of the present invention, discontinuities are rapid and dramatic shifts of the parameter values of the condition signal that, when modeled, result in significant changes to the equation of the estimate of the condition signal that reveal as false trends. In other words, any condition signal varying more rapidly than what the evolution model describes can be viewed as having a discontinuity”).  

Regarding claim 6, Yuan teaches:
	An apparatus for predicting a failure condition in a power module of a vehicle, the apparatus comprising: 
a processor configured to (Yuan: Col. 7, lines 27-41, “Computer 600 contains a processor 602 that controls the overall operation of the computer 600 by executing computer program instructions, which define such operation. The computer program instructions may be stored in a storage device 604 (e.g., magnetic disk, database, etc.) and loaded into memory 606 when execution of the computer program instructions is desired. Thus, applications for performing the herein-described method steps, such as discontinuity detection, fault detection, and machine condition monitoring, in method 400 are defined by the computer program instructions stored in the memory 606 and/or storage 604 and controlled by the processor 602 executing the computer program instructions. The : 
determine whether a discontinuity in statistical data characterizing physical measurements of the power module meets a threshold criterion (Yuan: Abstract, “Condition signals of machines are observed and one or more discontinuities are detected in the condition signals. The discontinuities in the condition signals are compensated for (e.g., by applying a shifting factor to models of the signals) and trends of the compensated condition signals are determined”; Paragraph [0004], “Generally, a condition is a comparison of the machine parameter to a threshold. For example, a machine parameter value may be compared with an equality and/or inequality operator, such as <, =, >, ≠, ≡, ≦, ≧, etc., to a threshold value. Therefore, a condition signal is a signal based on the machine parameter values (e.g., a plurality of machine parameter values grouped as a discrete or continuous signal). Since machine sensor are subject to certain amounts of uncertainty, error, noise, and the like, condition signals are composed of an actual signal as well as some amount of noise”); 
compute, responsive to the discontinuity meeting the threshold criterion, a data offset in the physical measurements at the discontinuity (Yuan: Col. 5, lines 50-60, “H.sub.1 indicates a discontinuity event does occur at time t. The evaluation function for H.sub.1 is P(s.sub.t=1)P(y.sub.t|x.sub.t, m.sub.t) where m.sub.t is a shifting factor (e.g., a factor that shifts a portion of the trend analysis curve 302 such that the discontinuity 104 is accounted for). With shifting factor m.sub.t, the original evolution equation for original signal x.sub.t becomes x.sub.t=x.sub.t-1+m.sub.t+.DELTA.tv.sub.t+an error term. A maximum conditional probability P(y.sub.t|x.sub.t, m.sub.t) may be determined by iteratively determining additional shifting factors and searching for the shifting factor m.sub.t which ; 
compute other statistical data characterizing the shift-corrected physical measurements (Yuan: Col. 3, lines 66-67, Col. 4, lines 1-22, “Conventional trend analysis fits polynomial curves to the incoming signal (e.g., condition signal 100) to determine a trend analysis curve 202. Kalman filters have been widely used in such trend analysis. As is known, Kalman filters are recursive filters that estimate the state of a dynamic system from a series of incomplete and/or noisy measurements. These Kalman filters have an observation model and an evolution model. The observation model can be described by y.sub.t=x.sub.t+u.sub.t, where y.sub.t is the observed condition signal 100, x.sub.t (e.g., trend analysis curve 202) is the actual signal (e.g., actual signal component of observed condition signal 100) or an estimate of actual signal (e.g., the signal indicative of the "real" or "perfect" parameter values), and u.sub.t is a Gaussian noise component of condition signal 100. The evolution model can then be described as:

    PNG
    media_image1.png
    145
    461
    media_image1.png
    Greyscale

where v.sub.t is a first order derivative (e.g., velocity) of x.sub.t, .DELTA.t is a time resolution, and w.sub.t is a Gaussian noise vector to compensate for any uncertainty (e.g., error) of the evolution model”); and 
provide the statistical data and the other statistical data to a machine learning processor that predicts the failure condition in the power module (Yuan: Col. 2, lines 10-16, “Condition signals of machines are observed and one or more discontinuities are detected in the condition signals. The discontinuities in the condition signals are compensated for (e.g., by applying a shifting factor to .  

	However, Yuan does not appear to explicitly teach all of:
apply a shift correction to the physical measurements in accordance with the computed data offset responsive to a determination that the discontinuity is attributable to a restart of the power module;

	However, in the same field of endeavor, Hiraga teaches:
apply a shift correction to the physical measurements in accordance with the computed data offset responsive to a determination that the discontinuity is attributable to a restart of the power module (Hiraga: Paragraph [0070], “Moreover, in accompaniment with the restart of the power supply, the storage units 23 of the respective sequential circuit units 20(1) to 21(N-1) perform the restore operation, to set the voltage states of the corresponding flip flops 22 on the basis of the information stored in the storage units 23. Thereafter, the sequential circuit units 20(1) to 20(N-1) perform the scan shift operation. The selection unit S3 supplies the signal S(N) supplied from the sequential circuit unit 20(N-1), to the test unit 54 as the signal SB. The test unit 54 performs the ECC processing on the basis of the signal SB, to generate the error correction code CODE2, and compares the error correction code CODE2 and the error correction code CODE1 that is stored in the memory 55, to carry out the test of the information stored in each of the flip flops 22. Moreover, in the case where the error correction code CODE2 is incoincident with the error correction code CODE1, the test unit 54 generates, on the basis of the error correction code CODE1, the information stored in each of the flip flops 22 before the sleep mode operation, and outputs the resultant information as the signal SA. The selection unit 52 supplies the signal SA supplied from the test unit 54, to the sequential circuit unit 20(1) as the signal S(1)”); 


It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Yuan by applying a shift correction with a data offset specifically based on the determination that the discontinuity resulted in a restart, as taught by Hiraga. One of ordinary skill in the art would have been motivated to use the methods of Hiraga to suppress the influences of aging deterioration on the operation of the system. (Hiraga: Paragraphs [0004]-[0010]).

Regarding claim 7, the Yuan/Hiraga combination teaches all of the elements of claim 6 and further teaches:
wherein the discontinuity is determined as a difference in consecutive data points (Yuan: Fig. 1; and Col. 3, lines 40-48, “Condition signal 100 is a continuous signal with distinct parameter values at each time t. In the context of the present invention, discontinuities are rapid and dramatic shifts of the parameter values of the condition signal that, when modeled, result in significant changes to the equation of the estimate of the condition signal that reveal as false trends. In other words, any condition signal varying more rapidly than what the evolution model describes can be viewed as having a discontinuity”).  

Regarding claim 9, the Yuan/Hiraga combination teaches all of the elements of claim 7 and further teaches:
wherein applying the shift correction comprises subtracting the data offset from the physical measurements that follow the discontinuity (Yuan: Col. 6, lines 27-32, “That is, in the example of FIGS. 1-3, a shift is added to account for the leading edge of discontinuity 104 and a shift is subtracted to account for the trailing edge of discontinuity 104 as is shown in FIG. 3. Thus, when the overall trend analysis curve 302 is determined, the discontinuity will be eliminated”).  

Regarding claim 11, Yuan teaches:
	A tangible computer readable medium having encoded thereon processor instructions that when executed by a processor causes the processor to (Yuan: Col. 7, lines 27-41, “Computer 600 contains a processor 602 that controls the overall operation of the computer 600 by executing computer program instructions, which define such operation. The computer program instructions may be stored in a storage device 604 (e.g., magnetic disk, database, etc.) and loaded into memory 606 when execution of the computer program instructions is desired. Thus, applications for performing the herein-described method steps, such as discontinuity detection, fault detection, and machine condition monitoring, in method 400 are defined by the computer program instructions stored in the memory 606 and/or storage 604 and controlled by the processor 602 executing the computer program instructions. The computer 600 may also include one or more network interfaces 608 for communicating with other devices via a network”): 
determine whether a discontinuity in statistical data characterizing physical measurements of the power module meets a threshold criterion (Yuan: Abstract, “Condition signals of machines are observed and one or more discontinuities are detected in the condition signals. The discontinuities in the condition signals are compensated for (e.g., by applying a shifting factor to models of the signals) and trends of the compensated condition signals are determined”; Paragraph [0004], “Generally, a condition is a comparison of the machine parameter to a threshold. For example, a machine parameter value may be compared with an equality and/or inequality operator, such as <, =, >, ≠, ≡, ≦, ≧, etc., to a threshold value. Therefore, a condition signal is a signal based on the machine parameter values (e.g., a plurality of machine parameter values grouped as a discrete or continuous signal). Since machine sensor are subject to certain amounts of uncertainty, error, noise, and the like, condition signals are composed of an actual signal as well as some amount of noise”); 
compute, responsive to the discontinuity meeting the threshold criterion, a data offset in the physical measurements at the discontinuity (Yuan: Col. 5, lines 50-60, “H.sub.1 indicates a discontinuity event does occur at time t. The evaluation function for H.sub.1 is P(s.sub.t=1)P(y.sub.t|x.sub.t, m.sub.t) where m.sub.t is a shifting factor (e.g., a factor that shifts a portion of the trend analysis curve 302 such that the discontinuity 104 is accounted for). With shifting factor m.sub.t, the original evolution equation for original signal x.sub.t becomes x.sub.t=x.sub.t-1+m.sub.t+.DELTA.tv.sub.t+an error term. A maximum conditional probability P(y.sub.t|x.sub.t, m.sub.t) may be determined by iteratively determining additional shifting factors and searching for the shifting factor m.sub.t which maximizes P(y.sub.t|x.sub.t, m.sub.t). Since P(y.sub.t|x.sub.t, m.sub.t) is a Gaussian probability density function”); 
compute other statistical data characterizing the shift-corrected physical measurements (Yuan: Col. 3, lines 66-67, Col. 4, lines 1-22, “Conventional trend analysis fits polynomial curves to the incoming signal (e.g., condition signal 100) to determine a trend analysis curve 202. Kalman filters have been widely used in such trend analysis. As is known, Kalman filters are recursive filters that estimate the state of a dynamic system from a series of incomplete and/or noisy measurements. These Kalman filters have an observation model and an evolution model. The observation model can be described by y.sub.t=x.sub.t+u.sub.t, where y.sub.t is the observed condition signal 100, x.sub.t (e.g., trend analysis curve 202) is the actual signal (e.g., actual signal component of observed condition signal 100) or an estimate of actual signal (e.g., the signal indicative of the "real" or "perfect" parameter values), and u.sub.t is a Gaussian noise component of condition signal 100. The evolution model can then be described as:

    PNG
    media_image1.png
    145
    461
    media_image1.png
    Greyscale

; and 
provide the statistical data and the other statistical data to a machine learning processor that predicts the failure condition in the power module (Yuan: Col. 2, lines 10-16, “Condition signals of machines are observed and one or more discontinuities are detected in the condition signals. The discontinuities in the condition signals are compensated for (e.g., by applying a shifting factor to models of the signals) and trends of the compensated condition signals are determined. The trends are used to predict future fault conditions in machines”).  

	However, Yuan does not appear to explicitly teach all of:
apply a shift correction to the physical measurements in accordance with the computed data offset responsive to a determination that the discontinuity is attributable to a restart of the power module;

	However, in the same field of endeavor, Hiraga teaches:
apply a shift correction to the physical measurements in accordance with the computed data offset responsive to a determination that the discontinuity is attributable to a restart of the power module (Hiraga: Paragraph [0070], “Moreover, in accompaniment with the restart of the power supply, the storage units 23 of the respective sequential circuit units 20(1) to 21(N-1) perform the restore operation, to set the voltage states of the corresponding flip flops 22 on the basis of the information stored in the storage units 23. Thereafter, the sequential circuit units 20(1) to 20(N-1) perform the scan shift operation. The selection unit S3 supplies the signal S(N) supplied from the sequential circuit unit 20(N-1), to the test unit 54 as the signal SB. The test unit 54 performs the ECC processing on the basis of the signal SB, to generate the error correction code CODE2, and ; 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer readable medium disclosed by Yuan by applying a shift correction with a data offset specifically based on the determination that the discontinuity resulted in a restart, as taught by Hiraga. One of ordinary skill in the art would have been motivated to use the methods of Hiraga to suppress the influences of aging deterioration on the operation of the system. (Hiraga: Paragraphs [0004]-[0010]).

Regarding claim 12, the Yuan/Hiraga combination teaches all of the elements of claim 11 and further teaches:
wherein the discontinuity is determined as a difference in consecutive data points (Yuan: Fig. 1; and Col. 3, lines 40-48, “Condition signal 100 is a continuous signal with distinct parameter values at each time t. In the context of the present invention, discontinuities are rapid and dramatic shifts of the parameter values of the condition signal that, when modeled, result in significant changes to the equation of the estimate of the condition signal that reveal as false trends. In other words, any condition signal varying more rapidly than what the evolution model describes can be viewed as having a discontinuity”).  


wherein applying the shift correction comprises subtracting the data offset from the physical measurements that follow the discontinuity (Yuan: Col. 6, lines 27-32, “That is, in the example of FIGS. 1-3, a shift is added to account for the leading edge of discontinuity 104 and a shift is subtracted to account for the trailing edge of discontinuity 104 as is shown in FIG. 3. Thus, when the overall trend analysis curve 302 is determined, the discontinuity will be eliminated”).  

Claims 5, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan in view of Hiraga and further in view of U.S. Publication No. 2013/0018232 to D’Souza et al. ("D’Souza").
	
Regarding claim 5, the Yuan/Hiraga combination teaches all of the elements of claim 1.  However, the Yuan/Hiraga combination does not appear to explicitly teach:
wherein the statistical data and the other statistical data are Hotelling’s T-squared statistical data.

	However, in the same field of endeavor, Hiraga teaches:
wherein the statistical data and the other statistical data are Hotelling’s T-squared statistical data (D’Souza: Paragraph [0050], “The scores were then used to calculate the associated Hotelling statistic, T.sup.2, and input variable squared prediction error, Q.sup.(X), for the measurement data. The T.sup.2 and Q.sup.(X) statistics rely on measurement data from the surrogate markers exclusively and do not utilize target position measurements from radiographic images”; and Paragraph [0051], “Hotelling's T.sup.2 statistic characterizes the amount of variation in the measurement data input into the target position model. Aberrant T.sup.2values indicate that the relationship between measurement .

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Yuan/Hiraga combination by having the statistical data being Hotelling’s T-squared statistical data, as taught by D’Souza. One of ordinary skill in the art would have been motivated to use the methods of D’Souza because Hotelling’s T-squared statistics characterize the amount of variation of the measurement data and will provide a better value for variation of measurements. (D’Souza: Paragraph [0051]).

Regarding claim 10, the Yuan/Hiraga combination teaches all of the elements of claim 6.  However, the Yuan/Hiraga combination does not appear to explicitly teach:
wherein the statistical data and the other statistical data are Hotelling’s T-squared statistical data.

	However, in the same field of endeavor, Hiraga teaches:
wherein the statistical data and the other statistical data are Hotelling’s T-squared statistical data (D’Souza: Paragraph [0050], “The scores were then used to calculate the associated Hotelling statistic, T.sup.2, and input variable squared prediction error, Q.sup.(X), for the measurement data. The T.sup.2 and Q.sup.(X) statistics rely on measurement data from the surrogate markers exclusively and do not utilize target position measurements from radiographic images”; and Paragraph [0051], “Hotelling's T.sup.2 statistic characterizes the amount of variation in the measurement data input into the target position model. Aberrant T.sup.2values indicate that the relationship between measurement data has changed and that the target position model must be extrapolated to fit the new .

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by the Yuan/Hiraga combination by having the statistical data being Hotelling’s T-squared statistical data, as taught by D’Souza. One of ordinary skill in the art would have been motivated to use the methods of D’Souza because Hotelling’s T-squared statistics characterize the amount of variation of the measurement data and will provide a better value for variation of measurements. (D’Souza: Paragraph [0051]).

Regarding claim 15, the Yuan/Hiraga combination teaches all of the elements of claim 11.  However, the Yuan/Hiraga combination does not appear to explicitly teach:
wherein the statistical data and the other statistical data are Hotelling’s T-squared statistical data.

	However, in the same field of endeavor, Hiraga teaches:
wherein the statistical data and the other statistical data are Hotelling’s T-squared statistical data (D’Souza: Paragraph [0050], “The scores were then used to calculate the associated Hotelling statistic, T.sup.2, and input variable squared prediction error, Q.sup.(X), for the measurement data. The T.sup.2 and Q.sup.(X) statistics rely on measurement data from the surrogate markers exclusively and do not utilize target position measurements from radiographic images”; and Paragraph [0051], “Hotelling's T.sup.2 statistic characterizes the amount of variation in the measurement data input into the target position model. Aberrant T.sup.2values indicate that the relationship between measurement data has changed and that the target position model must be extrapolated to fit the new .

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer readable medium disclosed by the Yuan/Hiraga combination by having the statistical data being Hotelling’s T-squared statistical data, as taught by D’Souza. One of ordinary skill in the art would have been motivated to use the methods of D’Souza because Hotelling’s T-squared statistics characterize the amount of variation of the measurement data and will provide a better value for variation of measurements. (D’Souza: Paragraph [0051]).

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8 and 13 are rejected under non-art rejections, but contain allowable subject matter if written to overcome current rejections.

As to claim 3 (representative of claims 8 and 13), it contains allowable subject matter when the claim is taken as a whole.  See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:

3. The method of claim 1, wherein computing the data offset comprises: 
computing a before median value for a predetermined number of physical measurements sequentially preceding the discontinuity and an after median value for a predetermined number of physical measurements sequentially following the discontinuity; and 
computing a difference between the before median value and the after median value as the data offset.  

Claim 4 is dependent upon dependent claim 3.  Therefore claim 4 contains allowable subject by the virtue of dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US-8981783-B2, US-10009551-B1, CA-2281672-A1, US-20180359165-A1, US-20140212917-A1, US-20180348717-A1).
US-8981783-B2: If the measured cell voltage E4 is equal to or lower than the edge-side line threshold (YES in S22), the CPU 70A is determines that the measured cell voltage E4 is the edge-side abnormal cell voltage. The CPU 70A determines that the fourth measurement line 64 connected to the positive terminal of the fourth cell 4 has lost continuity (S23). Then, the CPU 70A subtracts 1 from the number N (S24) and determines if the number N after the subtraction becomes 1 (S25). If the number N is 1 (YES in S25), the CPU 70A determines that all of the voltage measurement lines 60 to 64 have lost continuity, and terminates the control process. When the discontinuity of the voltage measurement lines is detected, information on the discontinuity may be better to be sent to an external device such as a controller in a vehicle.
US-10009551-B1: While the overlap region might be divided into sections to obtain a data point per section, whether an offset, a factor, or other data point usable to generate a correction, it might be preferred to have continuity from section to section. This can be handled by interpolation used when applying the corrections to avoid discontinuities on the resulting image. This might require that the GPU contain a texture map for each correction unless there is a simple mathematical relationship between the different corrections.

US-20180359165-A1: The mobile device may compare the first measurement data and the second measurement data to determine an offset, and the offset may be stored as tuning data at the mobile device. The offset (and additional tuning data, such as historical offsets, average offsets, median offsets, etc.) may be used to adjust measurement data that is generated based on additional FTM operations performed by the first communication circuitry. For example, the mobile device may perform third FTM operations with respect to a third device using the first.
US-20140212917-A1: Possible methods for determining the value of each element in the LUT include, but are not limited to, computing the mean, median, and mode of the motion-related error data for that bin. An optional addition to this stage is to track the residual error and drive it to zero-mean. In some embodiments, this can be accomplished by recalculating the nominal offset so that the values in the LUT are zero-mean. This is accomplished by computing the mean of the measurement data, subtracting it from the data, and adding it to the nominal offset. In still other embodiments, a fraction of the nominal offset, e.g. 1/2 of said offset, is added to achieve a convergence to zero mean.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 




/M.N.P./Examiner, Art Unit 2114       
/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114